Citation Nr: 1600659	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease (CAD).

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus (DM) with hypertension, erectile dysfunction, onychomycosis, and bladder dysfunction.  

3.  Entitlement to an evaluation in excess of 10 percent for right upper extremity peripheral neuropathy.

4.  Entitlement to an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy.

5.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

7.  Entitlement to a separate compensable evaluation for hypertension. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1961 to November 1964 and with the United States Air Force from September 1965 to May 1982.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claims on appeal, remand is required to obtain private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).

VA treatment records from May 2011 note that the Veteran was receiving private treatment from a primary care physician, cardiologist, hematologist, and endocrinologist.  The claims file contains some treatment records from Dr. T.H., the Veteran's primary care physician, but they are only from the year 2005.  The claims file also contains a March 2009 letter from Dr. W.T. of the Diabetes and Glandular Disease Clinic.  Dr. W.T. indicated that the Veteran was receiving treatment since February 2009 for his DM and related complications, but there are no treatment records in the claims file.  Additionally, in the March 2015 VA examination reports, the VA examiner indicated that he reviewed treatment records from a Dr. J.T., endocrinologist, and cardiology records from a Dr. L.J. and Procare Medical Center.  These records are also not contained in the claims file.  

On remand, the Veteran should be contacted and asked to complete the proper authorization forms, and then the complete treatment records from Dr. T.H., Dr. W.T., Dr. J.T., Dr. L.J., and Procare Medical Center should be obtained.  The Veteran should also be asked to identify the names and addresses of any other private medical providers for have rendered treatment for the disabilities on appeal, and if other providers are identified, efforts to obtain any additional treatment records should also be made.

Also on remand, any updated VA treatment records should also be obtained and associated with the claims file.               

Regarding the claim for TDIU, as a TDIU is dependent upon the degree of impairment from service-connected disabilities, it is inextricably intertwined with the increased rating claims being remanded.  Remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the complete treatment records from Dr. T.H. (primary care physician), Dr. W.T. (of the Diabetes and Glandular Disease Clinic), Dr. J.T. (endocrinologist), Dr. L.J. (cardiologist), and Procare Medical Center.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

The Veteran should also be asked to identify the names and current addresses of any other private providers who have treated him for his disabilities on appeal.  If so, the Veteran should be asked to complete a VA Form 21-4142, and all identified pertinent records should be obtained and associated with the claims folder. 

Attempts to procure these private treatment records should be documented in the claims file.

2.  Obtain updated VA treatment records from the VA South Texas Veterans Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2011 to the present.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed appropriate.  Then readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




